Citation Nr: 0921952	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from December 1965 to 
December 1967, and is a Vietnam war Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In April 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York.  
The transcript of that hearing is of record.

The Veteran seeks service connection for a heart condition, 
which he posits may be secondary to his service-connected 
posttraumatic stress disorder (PTSD).  During his April 2009 
Board hearing he elaborated as follows:  

Any time I get stressed out or anything 
else, my heart goes into an arrhythmia, I 
feel very flushed, very hyper.  And on 
two occasions, in the last two years, 
where I've had bad nights and bad dreams 
and flashbacks, that literally the heart 
went into cardiac arrest.  

Private medical records show treatment for coronary artery 
disease and atherosclerotic heart disease (including coronary 
artery bypass graft surgery x 4; stenting; cardiac 
catheterization; and implantation of a pacemaker) since 1996.  
VA treatment records identify "arrhythmia afib" among the 
Veteran's current problem list.

In a letter dated in March 2009 a private treating physician 
advised that echocardiography revealed underlying atrial 
fibrillation with a ventricular paced rhythm.  The physician 
then opined that the Veteran's cardiac disease "may very 
well be due to his post-traumatic stress disorder."  
Unfortunately, no rationale was provided with this opinion, 
which does no more than speculate as to a possible nexus.  It 
is thus inadequate for a decision in this matter.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (statements favorable 
to the veteran's claim that do little more than suggest a 
possibility are too speculative to establish the required 
nexus for service connection).  

The evidence also consists of an undated later received by 
the RO in April 2009 from an "EMS Certified" individual, 
who states that she has been personally acquainted with the 
Veteran for the past 10 years.  She writes that the Veteran's 
arrhythmia "was only present after periods of high stress, 
and more specifically, periods following his nightmares and 
what he referred to as flashbacks."  She related an April 
2007 incident during which the Veteran lost consciousness 
during dinner, was transported to the hospital, and underwent 
surgery to implant a pacemaker.  She further stated as 
follows:

In the two years since then he has had 
two episodes in which the defibrillator 
had to correct his ventricular 
fibrillation.  Both of these episodes 
occurred either during or following 
periods of high anxiety and stress 
brought on by what I now know as PTSD.

She then opined that the Veteran's PTSD "is a major 
contributing factor of [his] cardiac condition."  
Unfortunately, she does not address medical evidence which 
shows treatment for heart disease for at least two years 
prior to her association with the Veteran.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the records 
of prior medical examinations and treatment must be 
considered in order to assure that any assessment is a fully 
informed one).  The evidence is therefore inadequate for a 
decision in this matter.  Nevertheless, since the record 
contains evidence which suggests that the Veteran's heart 
disorder may be linked to his service-connected PTSD 
disorder, remand for a compensation and pension examination 
is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that in disability compensation claims, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability).   Since the claims folder is 
being returned it should be updated to include any VA 
treatment records compiled since April 2009.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Request and associate with the claims 
file all VA medical records dated since 
April 10, 2009.  Also attempt to obtain any 
other pertinent treatment records 
identified by the Veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  After completion of step 1, schedule 
the Veteran for an appropriate examination 
regarding his claim for service connection 
for a heart disorder.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
acknowledge in the ensuing report that the 
claims file was reviewed.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that a current heart disorder 
was incurred during active military 
service.  

If the examiner determines that a heart 
disorder was not incurred in-service, the 
examiner MUST opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's nonservice-connected 
heart disorder is at least as likely as 
not caused by his service-connected PTSD 
disability.  

If the examiner finds that the Veteran's 
nonservice-connected heart disorder was 
not caused by or due to his service-
connected PTSD disability, then the 
examiner must opine, with regard to the 
Veteran's heart disorder, as to whether it 
is less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that said nonservice-connected disorder is 
aggravated (i.e., permanently worsened) by 
the Veteran's service-connected PTSD 
disability.  

A rationale for all opinions proffered 
should be set forth in the report 
provided.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




